 1
 2
 3
 4
 5
 6
 7
 8
 9                          UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11 TRACEY REINBERG, an individual;                Case No.: 2:18-cv-08980-CBM-GJS
                                                  Hon. Gail J. Standish Presiding
12
   Plaintiff,                                     STIPULATED PROTECTIVE
13                                                ORDER
14 v.
15 HERMAN MILLER, INC., et a.                     DISCOVERY MATTER

16
17
18         On stipulation of the Parties, the Court enters a Protective Order in this matter as
19 follows:
20         1. A. PURPOSES AND LIMITATIONS
21         Discovery in this action is likely to involve production of confidential, proprietary,
22 or private information for which special protection from public disclosure and from use
23 for any purpose other than prosecuting this litigation may be warranted. Accordingly, the
24 parties hereby stipulate to and petition the Court to enter the following Stipulated
25 Protective Order. The parties acknowledge that this Order does not confer blanket
26 protections on all disclosures or responses to discovery and that the protection it affords
27 from public disclosure and use extends only to the limited information or items that are
28 entitled to confidential treatment under the applicable legal principles.
 1         B.     GOOD CAUSE STATEMENT
 2         This action is likely to involve trade secrets, customer and pricing lists and other
 3 valuable research, development, commercial, financial, technical and/or proprietary
 4 information for which special protection from public disclosure and from use for any
 5 purpose other than prosecution of this action is warranted. Such confidential and
 6 proprietary materials and information consist of, among other things, confidential
 7 business or financial information, information regarding confidential business practices,
 8 or other confidential research, development, or commercial information (including
 9 information implicating privacy rights of third parties), information otherwise generally
10 unavailable to the public, or which may be privileged or otherwise protected from
11 disclosure under state or federal statutes, court rules, case decisions, or common law.
12 Accordingly, to expedite the flow of information, to facilitate the prompt resolution of
13 disputes over confidentiality of discovery materials, to adequately protect information
14 the parties are entitled to keep confidential, to ensure that the parties are permitted
15 reasonable necessary uses of such material in preparation for and in the conduct of trial,
16 to address their handling at the end of the litigation, and serve the ends of justice, a
17 protective order for such information is justified in this matter. It is the intent of the
18 parties that information will not be designated as confidential for tactical reasons and that
19 nothing be so designated without a good faith belief that it has been maintained in a
20 confidential, non-public manner, and there is good cause why it should not be part of the
21 public record of this case.
22         C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
23          The parties further acknowledge, as set forth in Section 12.3, below, that this
24 Stipulated Protective Order does not entitle them to file confidential information under
25 seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and the
26 standards that will be applied when a party seeks permission from the court to file
27 material under seal.
28


                                                  -2-
 1         There is a strong presumption that the public has a right of access to judicial
 2 proceedings and records in civil cases. In connection with non-dispositive motions,
 3 good cause must be shown to support a filing under seal. See Kamakana v. City and
 4 County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
 5 Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc.,
 6 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good
 7 cause showing), and a specific showing of good cause or compelling reasons with
 8 proper evidentiary support and legal justification, must be made with respect to
 9 Protected Material that a party seeks to file under seal. The parties’ mere designation of
10 Disclosure or Discovery Material as CONFIDENTIAL does not—without the
11 submission of competent evidence by declaration, establishing that the material sought
12 to be filed under seal qualifies as confidential, privileged, or otherwise protectable—
13 constitute good cause.
14         Further, if a party requests sealing related to a dispositive motion or trial, then
15 compelling reasons, not only good cause, for the sealing must be shown, and the relief
16 sought shall be narrowly tailored to serve the specific interest to be protected. See
17 Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For each item
18 or type of information, document, or thing sought to be filed or introduced under seal in
19 connection with a dispositive motion or trial, the party seeking protection must
20 articulate compelling reasons, supported by specific facts and legal justification, for the
21 requested sealing order. Again, competent evidence supporting the application to file
22 documents under seal must be provided by declaration.
23         Any document that is not confidential, privileged, or otherwise protectable in its
24 entirety will not be filed under seal if the confidential portions can be redacted. If
25 documents can be redacted, then a redacted version for public viewing, omitting only the
26 confidential, privileged, or otherwise protectable portions of the document, shall be filed.
27 Any application that seeks to file documents under seal in their entirety should include
28 an explanation of why redaction is not feasible.


                                                  -3-
 1         2.    DEFINITIONS
 2         2.1   Action: this pending federal lawsuit, Case No. 2:18-cv-08980-CBM-GJS.
 3         2.2   Challenging Party: a Party or Non-Party that challenges the designation of
 4 information or items under this Order.
 5         2.3   “CONFIDENTIAL” Information or Items: information (regardless of how
 6 it is generated, stored or maintained) or tangible things that qualify for protection under
 7 Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
 8 Statement.
 9         2.4   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information
10 or Items: extremely sensitive “CONFIDENTIAL” Information or Items, the disclosure
11 of which to another Party or Non-Party would create a substantial risk of serious harm
12 that could not be avoided by less restrictive means.
13         2.5   Counsel: Outside Counsel of Record and House Counsel (as well as their
14 support staff).
15         2.6   Designating Party: a Party or Non-Party that designates information or items
16 that it produces in disclosures or in responses to discovery as “CONFIDENTIAL” or
17 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
18         2.7   Disclosure or Discovery Material: all items or information, regardless of the
19 medium or manner in which it is generated, stored, or maintained (including, among other
20 things, testimony, transcripts, and tangible things), that are produced or generated in
21 disclosures or responses to discovery in this matter.
22         2.8   Expert: a person with specialized knowledge or experience in a matter
23 pertinent to the litigation who has been retained by a Party or its counsel to serve as an
24 expert witness or as a consultant in this Action.
25         2.9   House Counsel: attorneys who are employees of a party to this Action.
26 House Counsel does not include Outside Counsel of Record or any other outside counsel.
27         2.10 Non-Party: any natural person, partnership, corporation, association, or
28 other legal entity not named as a Party to this action.


                                                 -4-
 1         2.11 Outside Counsel of Record: attorneys who are not employees of a party to
 2 this Action but are retained to represent or advise a party to this Action and have appeared
 3 in this Action on behalf of that party or are affiliated with a law firm which has appeared
 4 on behalf of that party, and includes support staff.
 5         2.12 Party: any party to this Action, including all of its officers, directors,
 6 employees, consultants, retained experts, and Outside Counsel of Record (and their
 7 support staffs).
 8         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
 9 Discovery Material in this Action.
10         2.14 Professional Vendors: persons or entities that provide litigation support
11 services     (e.g.,   photocopying,   videotaping,     translating,   preparing   exhibits   or
12 demonstrations, and organizing, storing, or retrieving data in any form or medium) and
13 their employees and subcontractors.
14         2.15 Protected Material: any Disclosure or Discovery Material that is designated
15 as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
16 ONLY.”
17         2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
18 from a Producing Party.
19         3.     SCOPE
20         The protections conferred by this Stipulation and Order cover not only Protected
21 Material (as defined above), but also (1) any information copied or extracted from
22 Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
23 Material; and (3) any testimony, conversations, or presentations by Parties or their
24 Counsel that might reveal Protected Material.
25         Any use of Protected Material at trial shall be governed by the orders of the trial
26 judge. This Order does not govern the use of Protected Material at trial.
27         4.     DURATION
28         FINAL DISPOSITION of the action is defined as the conclusion of any appellate

                                                 -5-
 1 proceedings, or, if no appeal is taken, when the time for filing of an appeal has run.
 2 Except as set forth below, the terms of this protective order apply through FINAL
 3 DISPOSITION of the action. The parties may stipulate that they will be contractually
 4 bound by the terms of this agreement beyond FINAL DISPOSITION, but will have to
 5 file a separate action for enforcement of the agreement once all proceedings in this case
 6 are complete.
 7         Once a case proceeds to trial, information that was designated as
 8 CONFIDENTIAL or maintained pursuant to this protective order used or introduced as
 9 an exhibit at trial becomes public and will be presumptively available to all members of
10 the public, including the press, unless compelling reasons supported by specific factual
11 findings to proceed otherwise are made to the trial judge in advance of the trial. See
12 Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for sealing
13 documents produced in discovery from “compelling reasons” standard when merits-
14 related documents are part of court record). Accordingly, for such materials, the terms
15 of this protective order do not extend beyond the commencement of the trial.
16         5.    DESIGNATING PROTECTED MATERIAL
17         5.1   Exercise of Restraint and Care in Designating Material for Protection. Each
18 Party or Non-Party that designates information or items for protection under this Order
19 must take care to limit any such designation to specific material that qualifies under the
20 appropriate standards. The Designating Party must designate for protection only those
21 parts of material, documents, items, or oral or written communications that qualify so
22 that other portions of the material, documents, items, or communications for which
23 protection is not warranted are not swept unjustifiably within the ambit of this Order.
24         Mass, indiscriminate, or routinized designations are prohibited. Designations that
25 are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
26 to unnecessarily encumber the case development process or to impose unnecessary
27 expenses and burdens on other parties) may expose the Designating Party to sanctions.
28         If it comes to a Designating Party’s attention that information or items that it

                                                -6-
 1 designated for protection do not qualify for protection, that Designating Party must
 2 promptly notify all other Parties that it is withdrawing the inapplicable designation.
 3         5.2   Manner and Timing of Designations. Except as otherwise provided in this
 4 Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
 5 ordered, Disclosure or Discovery Material that qualifies for protection under this Order
 6 must be clearly so designated before the material is disclosed or produced.
 7         Designation in conformity with this Order requires:
 8               (a)    for information in documentary form (e.g., paper or electronic
 9 documents, but excluding transcripts of depositions or other pretrial or trial proceedings),
10 that the Producing Party affix at a minimum, the legend “CONFIDENTIAL” or
11 “HIGHLY        CONFIDENTIAL          –   ATTORNEYS’        EYES      ONLY”      (hereinafter
12 “CONFIDENTIAL legend” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
13 ONLY legend”), to each page that contains protected material. If only a portion or
14 portions of the material on a page qualifies for protection, the Producing Party also must
15 clearly identify the protected portion(s) (e.g., by making appropriate markings in the
16 margins).
17         A Party or Non-Party that makes original documents available for inspection need
18 not designate them for protection until after the inspecting Party has indicated which
19 documents it would like copied and produced. During the inspection and before the
20 designation, all of the material made available for inspection shall be deemed
21 “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After the inspecting Party has
22 identified the documents it wants copied and produced, the Producing Party must
23 determine which documents, or portions thereof, qualify for protection under this Order.
24 Then, before producing the specified documents, the Producing Party must affix the
25 “CONFIDENTIAL legend” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
26 ONLY legend” to each page that contains Protected Material. If only a portion or portions
27 of the material on a page qualifies for protection, the Producing Party also must clearly
28 identify the protected portion(s) (e.g., by making appropriate markings in the margins).


                                                 -7-
 1                (b)   Deposition transcripts and portions thereof taken in this action may
 2 be designated as “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
 3 EYES ONLY” during the deposition or after, in which case the portion of the transcript
 4 containing Protected Material shall be identified in the transcript by the Court Reporter
 5 as “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 6 ONLY.” The designated testimony shall be bound in a separate volume and marked by
 7 the reporter accordingly.
 8         Where testimony is designated during the deposition, the Designating Party shall
 9 have the right to exclude, at those portions of the deposition, all persons not authorized
10 by the terms of this Protective Order to receive such Protected Material. Within seven
11 (7) days after a deposition transcript is certified by the court reporter, any party may
12 designate pages of the transcript and/or its exhibits as Protected Material. During such
13 seven (7) day period, the transcript in its entirety shall be treated as “CONFIDENTIAL”
14 (except for those portions identified earlier as “HIGHLY CONFIDENTIAL –
15 ATTORNEYS’ EYES ONLY” which shall be treated accordingly from the date of
16 designation). If any party so designates such material, the parties shall provide written
17 notice of such designation to all parties within the seven (7) day period. Protected
18 Material within the deposition transcript or the exhibits thereto may be identified in
19 writing by page and line, or by underlining and marking such portions
20 “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
21 and providing such marked-up portions to all counsel.
22                (c)   for information produced in some form other than documentary and
23 for any other tangible items, that the Producing Party affix in a prominent place on the
24 exterior of the container or containers in which the information is stored the legend
25 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
26 If only a portion or portions of the information warrants protection, the Producing Party,
27 to the extent practicable, shall identify the protected portion(s).
28


                                                  -8-
 1         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
 2 to designate qualified information or items does not, standing alone, waive the
 3 Designating Party’s right to secure protection under this Order for such material. Upon
 4 timely correction of a designation, the Receiving Party must make reasonable efforts to
 5 assure that the material is treated in accordance with the provisions of this Order.
 6         6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
 7         6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation
 8 of confidentiality at any time that is consistent with the Court’s Scheduling Order.
 9         6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution
10 process under Local Rule 37-1 et seq.
11         6.3    The burden of persuasion in any such challenge proceeding shall be on the
12 Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
13 to harass or impose unnecessary expenses and burdens on other parties) may expose the
14 Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
15 the confidentiality designation, all parties shall continue to afford the material in question
16 the level of protection to which it is entitled under the Producing Party’s designation until
17 the Court rules on the challenge.
18         7.     ACCESS TO AND USE OF DESIGNATED MATERIAL
19         7.1    Basic Principles. A Receiving Party may use Protected Material that is
20 disclosed or produced by another Party or by a Non-Party in connection with this Action
21 only for prosecuting, defending, or attempting to settle this Action. Such Protected
22 Material may be disclosed only to the categories of persons and under the conditions
23 described in this Order. When the Action has been terminated, a Receiving Party must
24 comply with the provisions of section 13 below (FINAL DISPOSITION).
25         Protected Material must be stored and maintained by a Receiving Party at a
26 location and in a secure manner that ensures that access is limited to the persons
27 authorized under this Order.
28


                                                  -9-
 1         7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
 2 ordered by the court or permitted in writing by the Designating Party, a Receiving Party
 3 may disclose any information or item designated “CONFIDENTIAL” only to:
 4               (a)    the Receiving Party’s Outside Counsel of Record in this Action, as
 5 well as employees of said Outside Counsel of Record to whom it is reasonably necessary
 6 to disclose the information for this Action;
 7               (b)    the officers, directors, and employees (including House Counsel) of
 8 the Receiving Party to whom disclosure is reasonably necessary for this Action;
 9               (c)    Experts (as defined in this Order) of the Receiving Party to whom
10 disclosure is reasonably necessary for this Action and who have signed the
11 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
12               (d)    the court and its personnel;
13               (e)    court reporters and their staff;
14               (f)    professional jury or trial consultants, mock jurors, and Professional
15 Vendors to whom disclosure is reasonably necessary for this Action and who have signed
16 the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
17               (g)    the author or recipient of a document containing the information or a
18 custodian or other person who otherwise possessed or knew the information;
19               (h)    during their depositions, witnesses, and attorneys for witnesses, in the
20 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
21 requests that the witness sign the form attached as Exhibit A hereto; and (2) they will not
22 be permitted to keep any confidential information unless they sign the “Acknowledgment
23 and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
24 Party or ordered by the court. Pages of transcribed deposition testimony or exhibits to
25 depositions that reveal Protected Material may be separately bound by the court reporter
26 and may not be disclosed to anyone except as permitted under this Stipulated Protective
27 Order; and
28


                                                  - 10 -
 1               (i)   any mediator or settlement officer, and their supporting personnel,
 2 mutually agreed upon by any of the parties engaged in settlement discussions.
 3         7.3   Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 4 ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
 5 writing by the Designating Party, a Receiving Party may disclose any information or item
 6 designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:
 7               (a)   the Receiving Party’s Outside Counsel of Record in this Action, as
 8 well as employees of said Outside Counsel of Record to whom it is reasonably necessary
 9 to disclose the information for this Action;
10               (b)   Experts (as defined in this Order) of the Receiving Party to whom
11 disclosure is reasonably necessary for this Action and who have signed the
12 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
13               (c)   the court and its personnel;
14               (d)   private court reporters and their staff to whom disclosure is
15 reasonably necessary for this Action and who have signed the “Acknowledgment and
16 Agreement to Be Bound” (Exhibit A);
17               (e)   professional jury or trial consultants, mock jurors, and Professional
18 Vendors to whom disclosure is reasonably necessary for this Action and who have signed
19 the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
20               (f)   the author or recipient of a document containing the information or a
21 custodian or other person who otherwise possessed or knew the information; and
22               (g)   any mediator or settlement officer, and their supporting personnel,
23 mutually agreed upon by any of the parties engaged in settlement discussions.
24         7.4   Nothing herein in any way restricts the ability of the Receiving Party to use
25 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
26 material produced to it in examining or cross-examining any employee or consultant of
27 the Designating Party.
28


                                                  - 11 -
 1         7.5    The Parties agree that the Parties may be provided by their Counsel a
 2 summary document, or oral summary, setting forth the alleged infringers’ full identities,
 3 revenues, and gross profits numbers, as well as Plaintiff’s sales, revenues and profits and
 4 from the sale of product affixed with the allegedly infringed design(s) at issue in this
 5 action, notwithstanding any Party’s designation of documents showing such information
 6 as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”. The Parties further
 7 agree that Plaintiff is free to name revealed alleged infringers as defendants in a lawsuit,
 8 notwithstanding any Party’s designation of documents showing such information as
 9 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”.
10         8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
11                IN OTHER LITIGATION
12         If a Party is served with a subpoena or a court order issued in other litigation that
13 compels disclosure of any information or items designated in this Action as
14 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,”
15 that Party must:
16                (a)   promptly notify in writing the Designating Party. Such notification
17 shall include a copy of the subpoena or court order;
18                (b)   promptly notify in writing the party who caused the subpoena or order
19 to issue in the other litigation that some or all of the material covered by the subpoena or
20 order is subject to this Protective Order. Such notification shall include a copy of this
21 Stipulated Protective Order; and
22                (c)   cooperate with respect to all reasonable procedures sought to be
23 pursued by the Designating Party whose Protected Material may be affected.
24                (d)   If the Designating Party timely seeks a protective order, the Party
25 served with the subpoena or court order shall not produce any information designated in
26 this action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
27 EYES ONLY” before a determination by the court from which the subpoena or order
28 issued, unless the Party has obtained the Designating Party’s permission. The


                                                 - 12 -
 1 Designating Party shall bear the burden and expense of seeking protection in that court
 2 of its confidential material and nothing in these provisions should be construed as
 3 authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
 4 from another court.
 5         9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 6               PRODUCED IN THIS LITIGATION
 7               (a)     The terms of this Order are applicable to information produced by a
 8 Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
 9 CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information produced by
10 Non-Parties in connection with this litigation is protected by the remedies and relief
11 provided by this Order. Nothing in these provisions should be construed as prohibiting a
12 Non-Party from seeking additional protections.
13               (b)     In the event that a Party is required, by a valid discovery request, to
14 produce a Non-Party’s confidential information in its possession, and the Party is subject
15 to an agreement with the Non-Party not to produce the Non-Party’s confidential
16 information, then the Party shall:
17                     (1)     promptly notify in writing the Requesting Party and the Non-
18 Party that some or all of the information requested is subject to a confidentiality
19 agreement with a Non-Party;
20                     (2)     promptly provide the Non-Party with a copy of the Stipulated
21 Protective Order in this Action, the relevant discovery request(s), and a reasonably
22 specific description of the information requested; and
23                     (3)     make the information requested available for inspection by the
24 Non-Party, if requested.
25               (c)     If the Non-Party fails to seek a protective order from this court within
26 14 days of receiving the notice and accompanying information, the Receiving Party may
27 produce the Non-Party’s confidential information responsive to the discovery request. If
28 the Non-Party timely seeks a protective order, the Receiving Party shall not produce any


                                                  - 13 -
 1 information in its possession or control that is subject to the confidentiality agreement
 2 with the Non-Party before a determination by the court. Absent a court order to the
 3 contrary, the Non-Party shall bear the burden and expense of seeking protection in this
 4 court of its Protected Material.
 5         10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 6         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 7 Protected Material to any person or in any circumstance not authorized under this
 8 Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
 9 the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
10 all unauthorized copies of the Protected Material, (c) inform the person or persons to
11 whom unauthorized disclosures were made of all the terms of this Order, and (d) request
12 such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
13 that is attached hereto as Exhibit A.
14         11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
15               PROTECTED MATERIAL
16         When a Producing Party gives notice to Receiving Parties that certain
17 inadvertently produced material is subject to a claim of privilege or other protection, the
18 obligations of the Receiving Parties are those set forth in Federal Rule of Civil Procedure
19 26(b)(5)(B). This provision is not intended to modify whatever procedure may be
20 established in an e-discovery order that provides for production without prior privilege
21 review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach
22 an agreement on the effect of disclosure of a communication or information covered by
23 the attorney-client privilege or work product protection, the parties may incorporate their
24 agreement in the stipulated protective order submitted to the court.
25         12.    MISCELLANEOUS
26         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
27 person to seek its modification by the Court in the future.
28


                                                - 14 -
 1         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 2 Protective Order, no Party waives any right it otherwise would have to object to
 3 disclosing or producing any information or item on any ground not addressed in this
 4 Stipulated Protective Order. Similarly, no Party waives any right to object on any ground
 5 to use in evidence of any of the material covered by this Protective Order.
 6         12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
 7 Material must comply with Local Civil Rule 79-5. Protected Material may only be filed
 8 under seal pursuant to a court order authorizing the sealing of the specific Protected
 9 Material at issue. If a Party’s request to file Protected Material under seal is denied by
10 the court, then the Receiving Party may file the information in the public record unless
11 otherwise instructed by the court.
12         13.    FINAL DISPOSITION
13         After the final disposition of this Action, as defined in paragraph 4, within 60 days
14 of a written request by the Designating Party, each Receiving Party must return all
15 Protected Material to the Producing Party or destroy such material. As used in this
16 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
17 summaries, and any other format reproducing or capturing any of the Protected Material.
18 Whether the Protected Material is returned or destroyed, the Receiving Party must submit
19 a written certification to the Producing Party (and, if not the same person or entity, to the
20 Designating Party) by the 60 day deadline that (1) identifies (by category, where
21 appropriate) all the Protected Material that was returned or destroyed and (2) affirms that
22 the Receiving Party has not retained any copies, abstracts, compilations, summaries or
23 any other format reproducing or capturing any of the Protected Material. Notwithstanding
24 this provision, Counsel are entitled to retain an archival copy of all pleadings, motion
25 papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
26 deposition and trial exhibits, expert reports, attorney work product, and consultant and
27 expert work product, even if such materials contain Protected Material. Any such archival
28 copies that contain or constitute Protected Material remain subject to this Protective


                                                 - 15 -
1 Order as set forth in Section 4 (DURATION).
2         14.   VIOLATION
3         Any violation of this Order may be punished by any and all appropriate measures
4 including, without limitation, contempt proceedings and/or monetary sanctions.
5
6 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
7
     Dated: May 7, 2019                  By:     /s/ David Shein
8                                                Stephen M. Doniger, Esq.
9                                                David Shein, Esq.
                                                 DONIGER /BURROUGHS
10                                               Attorneys for Plaintiff
11
     Dated: May 7, 2019                  By:     /s/ Edward W. Lukas, Jr.
12                                               Edward W. Lukas, Jr., Esq.
13                                               State Bar No. 155214
                                                 HARRINGTON, FOXX, DUBROW
14                                               & CANTER, LLP
15                                               Attorneys for Defendants

16 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
17
     DATED: May 16, 2019
18
19
20
   ___________________________________
21 GAIL J. STANDISH
   UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28


                                               - 16 -
 1                                         EXHIBIT A
 2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3         I,   _____________________________          [print   or   type    full   name],   of
 4 _________________ [print or type full address], declare under penalty of perjury that I
 5 have read in its entirety and understand the Stipulated Protective Order that was issued
 6 by the United States District Court for the Central District of California on [date] in the
 7 case of Tracey Reinberg v. Herman Miller, Inc. et al. 18-cv-08980-CBM-GJS. I agree to
 8 comply with and to be bound by all the terms of this Stipulated Protective Order and I
 9 understand and acknowledge that failure to so comply could expose me to sanctions and
10 punishment in the nature of contempt. I solemnly promise that I will not disclose in any
11 manner any information or item that is subject to this Stipulated Protective Order to any
12 person or entity except in strict compliance with the provisions of this Order.
13         I further agree to submit to the jurisdiction of the United States District Court for
14 the Central District of California for the purpose of enforcing the terms of this Stipulated
15 Protective Order, even if such enforcement proceedings occur after termination of this
16 action. I hereby appoint __________________________ [print or type full name] of
17 _______________________________________ [print or type full address and telephone
18 number] as my California agent for service of process in connection with this action or
19 any proceedings related to enforcement of this Stipulated Protective Order.
20
     Date: ______________________________________
21
22 City and State where sworn and signed: _________________________________
23 Printed name: _______________________________
24
     Signature: __________________________________
25
26
27
28
